403 F.2d 1023
LIBERTY MUTUAL FIRE INSURANCE COMPANY, Appellant,v.TIDEWATER OIL COMPANY et al., Appellees.
No. 25702.
United States Court of Appeals Fifth Circuit.
November 6, 1968.

Appeal from the United States District Court for the Western District of Louisiana; Richard J. Putnam, Judge.
John G. Torian, II, Lafayette, La., Davidson, Meaux, Onebane & Donohoe, Lafayette, La., J. J. Davidson, Jr., Lafayette, La., of counsel, for appellant.
Leon Sarpy, John B. Shapard, New Orleans, La., Chaffe, McCall, Phillips, Burke, Toler & Sarpy, New Orleans, La., of counsel, for United States Steel Corp., appellee.
Before DYER and SIMPSON, Circuit Judges, and CABOT, District Judge.
PER CURIAM:


1
We agree with and adopt the well-written memorandum opinion of the District Court reported in 292 F.Supp. 818. The judgment is affirmed.